Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-196845, filed on October 10, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 03, 2018 is being considered by the examiner. 
The information disclosure statement (IDS) submitted on November 16, 2018 is being considered by the examiner.

Status of Claims
This office action for the 16/150570 application is in response to the communications filed October 03, 2018. 
Claims 1-9 were submitted October 03, 2018.
Claims 1-9 are currently pending and considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 6, 
The claim recites the limitation “wherein the interpreter information acquiring unit is configured to restrict the input of the number of blood vessel branches in the object when the interpreter is determined not to be a physician based on the interpreter-identifying information”. Reference to “the number of blood vessel branches in the object” lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “wherein the interpreter information acquiring unit is configured to restrict the input of a number of blood vessel branches in the object when the interpreter is determined not to be a physician based on the interpreter-identifying information”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of 
acquire a plurality of pieces of interpretation result information resulting from interpretations by a plurality of interpreters of a photoacoustic image originating from photoacoustic waves produced from an object that has been irradiated with light, acquire interpreter information that is information pertaining to the plurality of interpreters and based on the interpreter information, acquire information identifying each of the interpreters that performed interpretations corresponding respectively to the plurality of pieces of interpretation result information, and using this interpreter-identifying information, perform weighting of the plurality of pieces of interpretation result information. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “an interpretation result acquiring unit”, “an interpreter information acquiring unit” and “an information processing unit” ,an interpretation result acquiring unit configured to acquire a plurality of pieces of interpretation result information resulting from interpretations by a plurality of interpreters of a photoacoustic image originating from photoacoustic waves produced from an object that has been irradiated with light, an interpreter information acquiring unit configured to acquire interpreter information that is information pertaining to the plurality of interpreters and an information processing unit configured to, based on the interpreter information, acquire information identifying each of the interpreters that performed interpretations corresponding respectively to the plurality of pieces of interpretation result information, and configured to, using this interpreter-identifying information, perform weighting of the plurality of pieces of interpretation result information.
in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “an interpretation result acquiring unit”, “an interpreter information acquiring unit” and “an information processing unit”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “wherein the information processing unit is configured to, using weighted interpretation result information provided by weighting the plurality of pieces of interpretation result information, produce information that supports diagnosis of the object” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “wherein each of the plurality of pieces of interpretation result information is information pertaining to blood vessels in the object and the information processing unit is configured to produce information pertaining to a benign/malignant of a tumor in the object” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “wherein the information processing unit is configured to perform the weighting based on at least any of rates of correct interpretations by the interpreters, interpretation experiences of the interpreters, the number of cases interpreted by the interpreters, reproducibilities of interpretation by the interpreters, and interpretation tendencies of the interpreters” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “wherein, when the interpreters input the interpretation result information, the interpreter information acquiring unit changes the inputtable items depending on the interpreter” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “wherein the interpreter information acquiring unit is configured to restrict the input of the number of blood vessel branches in the object when the interpreter is determined not to be a physician based on the interpreter-identifying information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “a pathology examination result acquiring unit configured to, when a pathology examination has been performed based on weighted interpretation result information provided by weighting the plurality of pieces of interpretation result information, acquire pathology examination result information that is a result of the pathology examination, wherein the information processing unit is configured to, based on a comparison of the pathology examination result information and the interpretation result information, update information contained in the interpreter information and pertaining to an evaluation of the interpretations of the interpreters” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 is substantially similar to claim 1. Accordingly, claim 8 is rejected for the same reasons as claim 1. 
As per claim 9, 
Claim 9 is substantially similar to claim 1. Accordingly, claim 9 is rejected for the same reasons as claim 1.
“non-transitory computer readable storage medium that stores a program for causing a computer to execute the information processing method” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “non-transitory computer readable storage medium that stores a program for causing a computer to execute the information processing method”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reiner (US 2008/0294507) in view of Ohishi (US 2020/0229705).
As per claim 1, 
Reiner teaches an interpretation result acquiring unit configured to acquire a plurality of pieces of interpretation result information resulting from interpretations by a plurality of interpreters of an image; (Paragraphs [0091], [0092], [0104] and [0105] of Reiner. The teaching describes a metrics module that collects performance data about a plurality physicians regarding job performance.  Clinical performance metrics for a given physician of the plurality of physicians rated may be calculated by the program from various parameters, including completeness of data input, such as clinical history, laboratory data, physical exam findings and participation in data collection and analysis, including outcomes analysis, reporting, and/or diagnostic accuracy. This data input, collection and analysis is considered interpretation results of an image because image interpretation is defined as part of the physician work flow according to Reiner. 
Reiner further teaches an interpreter information acquiring unit configured to acquire interpreter information that is information pertaining to the plurality of interpreters and an information processing unit configured to, based on the interpreter information, acquire information identifying each of the interpreters that performed interpretations corresponding respectively to the plurality of pieces of interpretation result information wherein the information processing unit is configured to, using this interpreter-identifying information, perform weighting of the plurality of pieces of interpretation result information. (Paragraphs [0108] and [0120] of Reiner. The teaching describes a QA scorecard program, construed as the information processing unit and a log-in screen to the QA scorecard program, construed as the interpreter information acquiring unit. A plurality of authorized interpreters have access to this program. The log-in screen collects identifying information for the interpreter such as their username and password to access the program and do work. The work that they do is scored based on parameters from the computerized physician order entry application and metrics module. Based on the interpreter’s actions, the QA scorecard program assigns a score to the clinician. This score reflects a weight given to the metrics that are collected.) 
Reiner does not explicitly teach wherein the image is a photoacoustic image originating from photoacoustic waves produced from an object that has been irradiated with light
However Ohishi teaches wherein the image is a photoacoustic image originating from photoacoustic waves produced from an object that has been irradiated with light. (Paragraphs [0019]-[0021] of Ohishi. The teaching describes an imaging modality that generates a photoacoustic image originating from photoacoustic waves produced from an object that has been irradiated with light.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Reiner, the imaging modality of Ohishi. Paragraph [0015] of Reiner teaches the imaging devices may include any number of different types of imaging devices, such as magnetic resonance imaging (MRI) devices, computer tomograph (CT) imaging devices, angiograph imaging device, ultrasound imaging devices or other imaging devices. The photoacoustic imaging modality Ohishi would have been able to be considered as “other imaging devices” in Reiner. All of the claimed elements are taught by the prior art though in separate references. The prior art would have performed the same functions apart as they would have together. Accordingly, it would have been obvious for one of ordinary skill in the art to add known elements in the prior art together in the effort to create an improved system. One of ordinary skill in the art would have added to the teaching of Reiner, the teaching of Ohishi based on this rationale without yielding unexpected results.
As per claim 2, 
The combined teaching of Reiner and Ohishi teaches the limitations of claim 1, 
Reiner further teaches wherein the information processing unit is configured to, using weighted interpretation result information provided by weighting the plurality of pieces of interpretation result information, produce information that supports diagnosis of the object. (Paragraphs [0108] and [0120] of Reiner. The teaching describes a QA scorecard program, construed as the information processing unit and a log-in screen to the QA scorecard program, construed as the interpreter information acquiring unit. A plurality of authorized interpreters have access to this program. The log-in screen collects identifying information for the interpreter such as their username and password to access the program and do work. The work that they do is scored based on parameters from the computerized physician order entry application and metrics module. Based on the interpreter’s actions, the QA scorecard program assigns a score to the clinician. This score reflects a weight given to the metrics that are collected. A higher score suggests that the diagnosis given by the interpreter is better supported as opposed to a lower score which can be resultant from missing information. Missing data can cause support for a diagnosis to erode.)
As per claim 3, 
The combined teaching of Reiner and Ohishi teaches the limitations of claim 2,
Ohishi further teaches wherein each of the plurality of pieces of interpretation result information is information pertaining to blood vessels in the object (Paragraph [0028] of Ohishi. The teaching describes the imaging modality contains information about a form of a blood vessel and oxygen saturation in a blood vessel.)
Reiner further teaches the information processing unit is configured to produce information pertaining to a benign/malignant of a tumor in the object (Paragraph [0119] of Reiner. The teaching describes that the QA scorecard program produces data elements such as tumor markers.)
As per claim 4, 
The combined teaching of Reiner and Ohishi teaches the limitations of claim 1, 
Reiner further teaches wherein the information processing unit is configured to perform the weighting based on at least any of rates of correct interpretations by the interpreters, interpretation experiences of the interpreters, the number of cases interpreted by the interpreters, reproducibilities of interpretation by the interpreters, and interpretation tendencies of the interpreters. (Paragraphs [0105] and [0120] of Reiner. The teaching describes that the metrics module affects the score of the clinician. One of these metrics is diagnostic accuracy.)
As per claim 5, 
The combined teaching of Reiner and Ohishi teaches the limitations of claim 1, 
Reiner further teaches wherein, when the interpreters input the interpretation result information, the interpreter information acquiring unit changes the inputtable items depending on the interpreter. (Paragraphs [0110] and [0111] of Reiner. The teaching describes that a user without full privileges can log into to the QA scorecard program with restricted access. Part of this restriction can be with imaging privileges when the clinician inputs an interpretation result which would lead to a decreased amount of information inputted by the clinician)
As per claim 6, 
The combined teaching of Reiner and Ohishi teaches the limitations of claim 5,  
Reiner further teaches wherein the interpreter information acquiring unit is configured to restrict the input of a number of blood vessel branches in the object when the interpreter is determined not to be a physician based on the interpreter-identifying information. (Paragraph [0108] of Reiner. The teaching describes a log-in screen to a QA scorecard program. Physicians with log-in credentials are able to log-in to the system to input imaging information. When a user does not have the proper credentials, the user cannot enter the program and by extension input any information. This is considered as the interpreter information acquiring unit determining that the user is not a physician based on the identifying information from the user. Accordingly. the ability to input any information including a number of blood vessel branches in an object is restricted for a non-physician user attempting to gain access to the QA scorecard program)
As per claim 8, 
Claim 8 is substantially similar to claim 1. Accordingly, claim 8 is rejected for the same reasons as claim 1. 
As per claim 9, 
Claim 9 is substantially similar to claim 1. Accordingly, claim 9 is rejected for the same reasons as claim 1.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reiner and Ohishi in further view of Reiner et al. (US 2009/0018867; herein referred to as Reiner 2). 
As per claim 7, 
The combined teaching of Reiner and Ohishi teaches the limitations of claim 1,
The combined teaching of Reiner and Ohishi does not explicitly teach a pathology examination result acquiring unit configured to, when a pathology examination has been performed based on weighted interpretation result information provided by weighting the plurality of pieces of interpretation result information, acquire pathology examination result information that is a result of the pathology examination, wherein the information processing unit is configured to, based on a comparison of the pathology examination result information and the interpretation result information, update information contained in the interpreter information and pertaining to an evaluation of the interpretations of the interpreters. 
However Reiner 2 teaches a pathology examination result acquiring unit configured to, when a pathology examination has been performed based on weighted interpretation result information provided by weighting the plurality of pieces of interpretation result information, acquire pathology examination result information that is a result of the pathology examination, wherein the information processing unit is configured to, based on a comparison of the pathology examination result information and the interpretation result information, update information contained in the interpreter information and pertaining to an evaluation of the interpretations of the interpreters. (Paragraphs [0159] and [0223]-[0226] of Reiner 2. The teaching describes a system for evaluating the accuracy of a physician’s image interpretation. The system receives data about the physician’s imaging findings including a confidence in the diagnosis. This is a weighted interpretation result. Based on the image findings, a biopsy can be ordered to verify these findings. Once the biopsy has been completed results are entered and stored to the system and a pathology report is generated. This is a pathology report that is acquired based on a weighted interpretation result. Once the pathology report is finalized, the pathology report is compared to the weighted interpretation result and the system calculates the interpreting physician’s accuracy which is then saved to the database in correlation to the physician information.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Reiner and Ohishi, the interpretation verification teachings of Reiner 2. Paragraph [0105] of Reiner and [0159] of Reiner 2 explicitly teach measuring the diagnostic accuracy of an image interpretation result. Reiner 2 provides a way to verify this accuracy by comparing the image interpretation result to a pathology result and then updating the image interpretation accuracy information. This demonstrates that Reiner could have been improved with a more accurate image interpretation result if such a technique was implemented. One of ordinary skill in the art would have added to the combined teaching of Reiner and Ohishi, the interpretation verification teachings of Reiner 2 based on this incentive without yielding unexpected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626